Order entered March 26, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01137-CR

                             LUIS RODOLFO LOPEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-60773-M

                                            ORDER
       On February 18, 2014, this Court ordered the Dallas County District Clerk to file the
clerk’s record within twenty-one days. To date, we have not received the clerk’s record, nor
have we received any correspondence from the Dallas County District Clerk regarding the status
of the record.
       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s record in
this appeal within TEN DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary
Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal
Records Division; and to counsel for all parties.



                                                       /s/   LANA MYERS
                                                             JUSTICE